          Case MDL No. 2954 Document 53-1 Filed 08/03/20 Page 1 of 1




                          BEFORE THE JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE:                                     MDL No. 2954

IN RE WELLS FARGO PAYCHECK
PROTECTION PROGRAM LITIGATION




                              SCHEDULE OF ACTIONS


Case Name              Case No.             Court                 Judge
2 Andy Enterprise      3:20-cv-05212-JCS   Northern District of   Magistrate Judge
Corp. v. Wells Fargo                       California             Joseph C. Spero
& Company et al.,
